ALD-113                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1072
                                       ___________

                              IN RE: AKEEM R. GUMBS,
                                                      Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                     (Related to D.V.I. Crim. No. 3:11-cr-00021-001)
                       ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  January 26, 2017
              Before: MCKEE, JORDAN and RESTREPO, Circuit Judges

                            (Opinion filed: February 17, 2017)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Akeem R. Gumbs petitions for a writ of mandamus directing the District Court of

the Virgin Islands to apply Jones v. Shell, 572 F.2d 1278 (8th Cir. 1978), in ruling on his

§ 2255 motion and motion for summary judgment regarding the same. Gumbs failed to

reference a relevant District Court case number, but his mandamus petition appears to


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
relate to D.V.I. Crim. No. 3:11-cr-00021-001. This is the fourth petition for a writ of

mandamus Gumbs has filed in this case; we have denied his three previous petitions. See

C.A. No. 16-1452; 16-2689; 16-3904. We will likewise deny this petition.

       Mandamus is an appropriate remedy only if a petitioner shows that he has no other

adequate means of obtaining the desired relief, and a “clear and indisputable” right to

issuance of the writ. Haines v. Liggett Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992) (citing

Kerr v. United States District Court, 426 U.S. 394, 403 (1976)). “[A] petitioner cannot

claim the lack of other means to relief if an appeal taken in due course after entry of a

final judgment would provide an adequate alternative to review by mandamus.” See In re

Briscoe, 448 F.3d 201, 212 (3d Cir. 2006); Hahnemann Univ. Hosp. v. Edgar, 74 F.3d

456, 461 (3d Cir. 1996).

       Mandamus is not justified here because Gumbs can obtain an adequate alternative

remedy by appealing in due course. If the District Court enters a final order with which

Gumbs does not agree, he may timely appeal to this Court and cite whatever legal

authority he thinks persuasive and appropriate in support. What he may not do is compel

this Court to issue a writ of mandamus as a substitute for the appeals process. See In re

Briscoe, 448 F.3d at 212-13. Accordingly, the petition will be denied.




                                              2